[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
Application for review of sentence imposed by the Superior Court, Judicial District of Hartford/New Britain at Enfield, CT Page 7779
Docket No. CR91-82525.
Sandra M. Davis, Esquire, Defense Counsel, for Petitioner.
Victor Carlucci, Esquire, Assistant State's Attorney, for the State.
Sentence Affirmed
BY THE DIVISION:
The petitioner is Russell M. Rollins. He was convicted on December 21, 1991 of assaulting a peace officer in violation of Connecticut General Statutes § 53a-67c. On December 27, 1991 the petitioner was sentenced to an effective sentence of three years suspended and five years probation. On October 27, 1997 the petitioner was found to be in violation of his probation by a preponderance of the evidence. The violation was based on an arrest of the petitioner for sexual assault first degree and risk of injury to a child. The petitioner was sentenced to three years in prison on the violation. Subsequent to the petitioner's sentence he was acquitted after a trial on the crimes the violation was based upon.
The petitioner has made similar claims of unfairness in his appeal. These claims were rejected in State v. Russell M. Rollins, 51 Conn. App. 478 (1999). His current claims are merely a restatement of various contentions in his appeal. None of these assertions leads to the conclusion that his sentence was either disproportionate or inappropriate.
The sentence is affirmed.
O'Keefe, Klaczak and Iannotti, J.s, participated in this decision.